Order, entered on July 19, 1960, granting plaintiff’s motion for counsel fees in the amount of $3,500, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order, entered on July 19, 1960, denying defendant’s motion, pursuant to rule 107 of the Rules of Civil Practice to dismiss the complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Motion for a stay dismissed, having become academic by virtue of the decision of this court herein. The stay contained in the order to show cause, dated August 2, 1960, is vacated. Concur — Breitel, J. P., Rabin, McNally and Eag.er, JJ.